 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     THOMAS W.S. RICHEY,                             CASE NO. C12-5060 BHS
 8
                             Plaintiff,              ORDER GRANTING
 9          v.                                       DEFENDANT’S MOTION TO
                                                     QUASH AND DENYING
10   D. DAHNE,                                       PLAINTIFF’S MOTION TO
                                                     APPOINT COUNSEL AND
11                           Defendant.              MOTION TO SUSPEND HEARING
                                                     AND AWARD SANCTIONS
12

13          This matter comes before the Court on Defendant D. Dahne’s (“Dahne”) motion to

14   quash subpoenas, Dkt. 144, and Plaintiff Thomas W.S. Richey’s (“Richey”) motion to

15   appoint counsel, Dkt. 145, and motion seeking suspension of evidentiary hearing and

16   request for sanctions, Dkt. 146.

17          On December 11, 2019, Dahne filed a motion to quash subpoenas Richey had

18   served requesting witnesses to testify at depositions. Dkt. 144. Dahne argues that the

19   Court should quash the subpoenas because they do not allow a reasonable time to

20   comply, require an individual to comply beyond the geographic limitations, and subject

21   the witnesses to undue burden. Id. On December 20, 2019, Richey responded and

22


     ORDER - 1
 1   conceded that the subpoenas “have deficiencies.” Dkt. 145 at 1. The Court agrees and

 2   therefore GRANTS Dahne’s motion to quash.

 3          Richey also moved for appointment of counsel. Id. The Court DENIES the

 4   motion because Richey has failed to show an extraordinary circumstance that requires the

 5   assistance of counsel.

 6          In the alternative, Richey requests that the Court allow him to depose the

 7   witnesses in an appropriate manner. Id. at 2. At this point, the record does not reflect

 8   Dahne or the State’s unwillingness to work with Richey to accommodate either video

 9   depositions or some other form of discovery, such as requests for admissions, so that

10   Richey may obtain the evidence he is seeking. Absent such refusal to comply with

11   Richey’s reasonable requests, the Court declines to intervene in something that the

12   parties should be able to accomplish themselves.

13          Finally, on December 20, 2019, Richey filed a motion requesting suspension of

14   the evidentiary hearing and sanctions for spoliation of evidence. Dkt. 146. On January 3,

15   2020, Dahne responded. Dkt. 148. On January 14, 2020, Richey replied. Dkt. 150.

16          Regarding the evidentiary hearing, Richey argues that he has submitted sufficient

17   evidence to establish that the hearing is no longer necessary. Dkt. 146. The Court

18   disagrees. Richey’s evidence does not establish as a matter of undisputable fact that the

19   allegations he wrote in the relevant grievance were true as opposed to a fabrication to

20   initiate litigation. Therefore, the Court DENIES the request to suspend the hearing.

21          Regarding sanctions, Dahne contends that he did not spoil or withhold evidence

22   regarding the actual incident Richey wrote about in the grievance. Dkt. 148. Instead,


     ORDER - 2
 1   Dahne contends that these facts became relevant when Richey told his wife that he

 2   fabricated the substance of the grievance. Id. The Court agrees. Therefore, the Court

 3   DENIES Richey’s motion for sanctions.

 4         In sum, the Court grants Dahne’s motion, Dkt. 144, and denies Richey’s motions,

 5   Dkts. 145, 146.

 6         IT IS SO ORDERED.

 7         Dated this 27th day of January, 2020.

 8

 9

10
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
